Name: 2001/60/EC: Commission Decision of 9 January 2001 on Finnish aid for cereal seeds (notified under document number C(2000) 4423)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  plant product;  Europe;  information and information processing;  means of agricultural production;  EU institutions and European civil service
 Date Published: 2001-01-23

 Avis juridique important|32001D00602001/60/EC: Commission Decision of 9 January 2001 on Finnish aid for cereal seeds (notified under document number C(2000) 4423) Official Journal L 021 , 23/01/2001 P. 0017 - 0017Commission Decisionof 9 January 2001on Finnish aid for cereal seeds(notified under document number C(2000) 4423)(Only the Finnish and Swedish texts are authentic)(2001/60/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), as last amended by Regulation (EC) No 2371/2000(2), and in particular Article 8 thereof,Whereas:(1) Under Article 8 of Regulation (EEC) No 2358/71, Finland may, subject to authorisation by the Commission, grant aid for certain quantities of cereal seeds produced solely in Finland because of its specific climatic conditions.(2) By letter dated 6 November 2000, the Finnish Government requested the Commission for authorisation to grant farmers the aid provided for in the abovementioned Article 8 for those varieties of seed in order to ensure that appropriate quantities of the products in question continue to be available in that country.(3) The proposed aid meets the requirements laid down in that provision. It concerns cereal seed varieties necessary for cultivation in Finland which are adapted to the weather conditions in that country and are not multiplied in the other Member States. The level of the aid and the quantities for which it is to be granted are justified in view of the objective pursued by the planned measure. The Commission authorisation is limited to the varieties included in the list of Finnish varieties which, with the exception of limited quantities cultivated in adjacent regions, are cultivated only in Finland.(4) Provision should be made for the Commission to be informed of the measures taken by Finland to comply with the limits laid down in this Decision and, with a view to drawing up the report provided for in the last subparagraph of Article 8 of Regulation (EEC) No 2358/71, of the practical results of those measures,HAS ADOPTED THIS DECISION:Article 1Finland is authorised until 31 December 2005 to grant to farmers established on its territory producing cereal seeds of varieties certified by its legislation, aid not exceeding EUR 2,523 per 100 kilograms for a maximum quantity of 100000 tonnes per year.The authorisation shall cover exclusively varieties listed in the Finnish national catalogue and which, except for small quantities cultivated in regions bordering on Finland, are grown solely in that Member State.Article 2Finland shall ensure, by an appropriate inspection system, that the aid is granted only in respect of the varieties and quantities referred to in Article 1.Article 3Finland shall send the Commission each year a list of the certified varieties and any amendment thereto and inform it of the quantities of seed for which the aid is granted.Article 4This Decision shall apply from 1 January 2000.Article 5This Decision is addressed to the Republic of Finland.Done at Brussels, 9 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 246, 5.11.1971, p. 1.(2) OJ L 275, 27.10.2000, p. 1.